Citation Nr: 1200940	
Decision Date: 01/10/12    Archive Date: 01/20/12

DOCKET NO.  09-22 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to a higher initial rating for orthopedic residuals of degenerative disc disease of the lumbar spine at L4-L5, status post laminectomy, evaluated as 10 percent disabling prior to June 30, 2011, and as 20 percent disabling thereafter.  

2.  Entitlement to a separate rating for neurologic residuals of degenerative disc disease of the lumbar spine at L4-L5, status post laminectomy.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1993 to April 1997, March 2000 to April 2000, March 2003 to September 2003, and September 2005 to October 2005.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which granted service connection for degenerative disc disease of the lumbar spine at L4-L5, status post laminectomy, with a 10 percent rating assigned, effective November 3, 2005.  An April 2008 rating decision denied entitlement to a higher initial rating.  

In May 2011, the Board remanded the claim for additional development.  

During a June 2011 VA examination, the Veteran reported and the VA examiner noted neurologic symptoms, which may be related to the service-connected lumbar spine disability.  Therefore, an informal claim for a separate rating for neurologic residuals of degenerative disc disease of the lumbar spine at L4-L5, status post laminectomy, has been raised and is considered herein.  The issues have been recharacterized to reflect the focus on orthopedic versus neurologic residuals.  

In an August 2011 rating decision, the Veteran was granted a higher initial rating of 20 percent, effective June 30, 2011.  A claimant is presumed to be seeking the maximum benefit allowed by law and regulation, and a claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  Therefore, the claim for a higher initial rating for degenerative disc disease of the lumbar spine at L4-L5, status post laminectomy, remains before the Board.  

The issue of entitlement to a separate rating for neurologic residuals of degenerative disc disease of the lumbar spine at L4-L5, status post laminectomy, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  Prior to March 24, 2011, the Veteran's orthopedic residuals of degenerative disc disease of the lumbar spine at L4-L5, status post laminectomy, are manifested by forward flexion greater than 60 degrees but not greater than 85 degrees and a combined range of motion greater than 120 degrees without muscle spasm, guarding, unfavorable ankylosis of the entire thoracolumbar spine, or doctor prescribed bedrest for incapacitating episodes having a total duration of at least two weeks during the past twelve months.

2.  Beginning March 24, 2011, the Veteran's orthopedic residuals of degenerative disc disease of the lumbar spine at L4-L5, status post laminectomy, are manifested by forward flexion greater than 30 degrees but not greater than 60 degrees without unfavorable ankylosis of the entire thoracolumbar spine, or doctor prescribed bedrest for incapacitating episodes having a total duration of at least four weeks during the past twelve months.


CONCLUSIONS OF LAW

1.  Prior to March 24, 2011, the criteria for a rating in excess of 10 percent for orthopedic residuals of degenerative disc disease of the lumbar spine at L4-L5, status post laminectomy, were not met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R §§ 4.7, 4.71a, Diagnostic Code 5237, 5243 (2011).

2.  Effective March 24, 2011, the criteria for a rating of 20 percent, but no higher, for orthopedic residuals of degenerative disc disease of the lumbar spine at L4-L5, status post laminectomy, were met.  38 U.S.C.A. § 1155; 38 C.F.R §§ 4.7, 4.71a, Diagnostic Code 5237, 5243.





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) redefined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

This appeal arises from disagreement with the initial evaluation following the grant of service connection.  The courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records, VA treatment records, and private medical records.  Additionally, the Veteran was provided VA examinations in March 2007 and June 2011, which adequately demonstrated the severity of his service-connected lumbar spine disability.  

The VA examinations included findings and opinions based on the Veteran's reports.  He is competent to report his current symptoms, such as pain and limitation of motion, and when such symptoms began or worsened.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  His reports have been consistent and the Board finds them to be credible.  

The United States Court of Appeals for Veterans Claims (Court) has held that that provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  However, effective August 23, 2011, VA amended its regulations governing hearings.  See 76 Fed. Reg. 52572 (Aug. 23, 2011).  The rule clarifies that the hearing provisions in 38 C.F.R. 
§ 3.103, only apply to hearings before the agency of original jurisdiction (AOJ) and do not apply to hearings before the Board.  Because the hearing in this case was held prior to August 23, 2011, it is not clear whether the new regulation is applicable.

In any event, during the March 2011 Board hearing, the Veteran was asked about relevant treatment as well as the current severity of his symptoms.  The Bryant requirements were thus met.

The issue on appeal was previously before the Board in May 2011, when it was remanded for additional development.  In accordance with the remand instructions, all VA treatment records beginning in November 2009, including records from the Charleston CBOC, were obtained and associated with the claims file, the Veteran was provided with the June 2011 VA examination, and a supplemental statement of the case was issued in August 2011.  Since the record reflects compliance with the May 2011 remand instructions, the Board may proceed with adjudication of the claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.


Legal Criteria-Initial Ratings

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2011).

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2011).

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2011).

Evidence to be considered in the appeal of an initial disability rating is not limited to that reflecting the current severity of the disorder.  In cases where an initially assigned disability evaluation has been disagreed with, it is possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the initial evaluation period.  Fenderson v. West, 12 Vet. App. 119 (1999).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


Prior to March 24, 2011

The Veteran's lumbar spine disability was evaluated as 10 percent disabling during this period under Diagnostic Code 5243 and the General Rating Formula for Diseases and Injuries of the Spine.  

Under this formula, a 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is in order for forward flexion of the thoracolumbar spine of 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine, while a 100 percent evaluation contemplates unfavorable ankylosis of the entire spine.  Also, the "combined range of motion" refers to the sum of forward flexion, extension, left and right lateral flexion, and left and right rotation.  38 C.F.R. § 4.71a (Plate V) indicates that normal range of motion of the thoracolumbar spine encompasses flexion to 90 degrees and extension, bilateral lateral flexion, and bilateral rotation to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  

Unfavorable ankylosis is a condition where the entire thoracolumbar spine is held in flexion or extension and the condition results in one or more additional symptoms listed in the rating criteria.  38 C.F.R. § 4.71a, General Rating Formula of Disease and Injuries of the Spine, Note (5) (2011).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5243, a 20 percent evaluation contemplates intervertebral disc syndrome with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past twelve months.  A 40 percent evaluation is assigned in cases of incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past twelve months.  A 60 percent evaluation contemplates incapacitating episodes having a total duration of at least six weeks during the past twelve months.  An "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bedrest prescribed by a physician and treatment by a physician.  Associated objective neurological abnormalities (e.g., bladder and bowel impairment) are to be evaluated separately.  

In other words, given the above criteria, the Veteran is entitled to an increased evaluation only on the following bases: limitation of flexion to 60 degrees or less or a combined range of motion of the thoracolumbar spine not greater than 120 degrees (bearing in mind the applicability of DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995) and 38 C.F.R. §§ 4.40 and 4.45), muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis, favorable ankylosis of the entire thoracolumbar spine, or incapacitating episodes having a total duration of at least two weeks during the past twelve months.  

Much of the evidence provided during this period is based in significant part on the Veteran's reported symptoms.  He is competent to report such symptoms; the Board finds that his lay statements have been consistent and are credible.  

The evidence of record demonstrates that forward flexion of the lumbar spine was greater than 60 degrees and the combined range of motion was greater than 120 degrees prior to March 24, 2011.  In a March 2007 VA examination, forward flexion was to 70 degrees, when pain began, and the combined range of motion was to 160 degrees.  There was no additional loss of motion on repetitive use of the joint and the recorded ranges included all additional loss of motion due to functional factors such as pain.  The examination revealed no objective abnormalities such as spasm, atrophy, guarding, or weakness.  While the Veteran reported flare-ups, when asked about the extent of additional limitation of motion or other functional impairment during a flare-up, he stated that he only needed to rest until the pain improved and did not report any additional loss of range of motion or other functional impairments. 

The March 2007 VA examiner noted that there had been no incapacitating episodes over the past 12 months and the record does not show any periods of doctor prescribed bedrest.  Thus, there has been no showing of incapacitating episodes.  Moreover, the VA examiner found no evidence of ankylosis and the record does not demonstrate that the inability to move his lumbar and thoracic spine to at least 10 degrees at any time during this period.  Therefore, there is no evidence of ankylosis.  

Medical records during this period demonstrate continued treatment for thoracolumbar spine pain but do not demonstrate any additional loss of range of motion, muscle spasms, or guarding.  

Therefore, a higher initial rating in excess of 10 percent is not warranted based on orthopedic residuals of degenerative disc disease of the lumbar spine at L4-L5, status post laminectomy, prior to March 24, 2011.  


Beginning March 24, 2011

As noted above, a rating of 20 percent was assigned by the RO beginning June 30, 2011.  

Regarding the effective date, the Board finds that the 20 percent rating was warranted beginning March 24, 2011, the date of the Board hearing.  During the hearing, the Veteran testified to increased pain, decreased mobility, decreased range of motion of the lumbar spine, and severe muscle spasms.  He stated that he had changed the way he performed many tasks around the house, including mowing the grass, reaching for objects above his head, and lifting, due to the increased lumbar spine symptoms.  

As noted above, the Veteran is competent to report symptoms, such as pain, decreased range of motion, and muscle spasms, and when they began or worsened.  His lay testimony during the hearing is consistent with medical evidence of record.  
Moreover, as discussed below, a decreased range of motion, which under applicable regulations is consistent with a 20 percent rating, was demonstrated on examination just over three months later in June 2011.  This further supports his contentions that his lumbar spine disability had worsened to the point that an increased rating was warranted.  Therefore, the Board finds his hearing testimony to be credible and sufficient to support a finding of the 20 percent rating assigned, effective March 24, 2011.    

Regarding a rating in excess of 20 percent, given the above criteria, the Veteran is entitled to an increased evaluation during this period only on three bases: limitation of flexion to 30 degrees or less (bearing in mind the applicability of DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995) and 38 C.F.R. §§ 4.40 and 4.45), favorable ankylosis of the entire thoracolumbar spine, or incapacitating episodes having a total duration of at least four weeks during the past twelve months.  Other symptoms, such as limitation of motions other than flexion, muscle spasm, and abnormal spinal contour, are fully contemplated by the assigned 20 percent evaluation and do not warrant further discussion with regard to the question of whether an increased evaluation is warranted for this period.

The evidence of record does not demonstrate that forward flexion of the lumbar spine has been limited to 30 degrees or less since March 24, 2011.  During the June 2011 VA examination, flexion was limited to 60 degrees due to pain.  After three repetitions, pain further limited flexion to 55 degrees.  While the Veteran initially reported severe flare-ups during the examination, when asked about the extent of additional limitation of motion or other functional impairment during a flare-up, he stated that he only needed to rest until the pain improved and did not report any additional loss of range of motion or other functional impairments. 

The VA examiner noted that there had been no incapacitating episodes due to the lumbar spine disability and the record does not show any periods of doctor prescribed bedrest.  Thus, there has been no showing of incapacitating episodes.  Moreover, the VA examiner found no evidence of ankylosis and the record does not demonstrate that the inability to move his lumbar and thoracic spine to at least 10 degrees at any time during this period.  Therefore, there is no evidence of ankylosis.  
Based on the forgoing, effective March 24, 2011, a rating of 20 percent, but no higher, is warranted based on orthopedic residuals of degenerative disc disease of the lumbar spine at L4-L5, status post laminectomy.
 

Extraschedular Considerations

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2011).  The Court has set out a three-part test, based on the language of 38 C.F.R. 
§ 3.321(b)(1) (2011), for determining whether a Veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's disability.  His orthopedic residuals of degenerative disc disease of the lumbosacral spine at L4-L5, status post laminectomy, manifested by symptoms such as pain and decreased range of motion.  These manifestations are contemplated in the rating criteria.  The rating criteria are, therefore, adequate to evaluate the Veteran's disability and referral for consideration of extraschedular rating is not warranted.


Total Rating for Compensation Based on Individual Unemployability (TDIU)

TDIU is an element of all appeals of an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a Veteran's service connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2011).  

Where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) (2001) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  

The United States Court of Appeals for the Federal Circuit has held that TDIU is not raised in the appeal of an initial rating or claim for increase unless the Roberson elements are present.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).  In this case the Veteran has not alleged unemployability, and there is no other evidence of unemployability.  During the March 2007 VA examination, he reported that he worked full time as a clerk at a distribution company and that he had not lost time from work during the last 12 months.  During the June 2011 VA examination, the Veteran stated that he was employed as security guard full time and that he had not lost any time during the past year due to his service-connected disability.  The Veteran has not contended that his hearing loss impairment and tinnitus (his only service-connected disabilities) render him unemployable, and there is no other evidence of unemployability.  

In a VCAA letter, which is dated in March 2006 but follows the April 2008 rating decision in the claims file, the Veteran was informed that he should submit medical or lay evidence regarding the effect that his service-connected disability has on his life, including on his employment.  He has not submitted any such evidence.  Thus, further consideration of entitlement to TDIU is not warranted.






ORDER

Prior to March 24, 2011, a higher initial rating in excess of 10 percent for orthopedic residuals of degenerative disc disease of the lumbar spine at L4-L5, status post laminectomy, is denied.  

Effective March 24, 2011, a rating of 20 percent, but no higher, for orthopedic residuals of degenerative disc disease of the lumbar spine at L4-L5, status post laminectomy, is granted.  


REMAND

There is evidence of neurologic impairment possibly related to the Veteran's service-connected lumbar spine disability.  He reported during the March 2011 hearing that he experienced pain and numbness in his left leg and foot.  During the June 2011 examination, the Veteran reported radiating pain from his lumbar spine down his left buttock and left lower extremity.  He stated that his left leg has felt at times like a "dead weight" and that during those times he literally has to hold it up to get dressed because he has no strength.  He experiences pain in his left hip, knee, and ankle at least once per week with increased activity.  As noted above, the Veteran is competent to report current symptoms such as pain, numbness, and loss of strength and the Board finds his reports to be credible.  

The VA examiner reported that there was a noted decrease in the pinprick sensation on the medial border of the dorsal aspect of the left foot above hallux.  In addition, an MRI conducted in conjunction with the examination revealed left paracentral and foraminal disc protrusion superimposed on more generalized disc bulge at the L4-L5 level with the suggestion of some contact with exiting nerve roots.  

The VA examiner did not offer any further comment on the noted neurologic symptoms, including a diagnosis or whether such symptoms are etiologically related to the service-connected lumbar spine disability.  As the examination report does not contain all the findings necessary to evaluate any neurologic component of the lumbar spine disability, the Veteran must be provided with a VA neurological examination to determine the nature and severity of all current neurologic symptoms.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA neurologic examination to determine the severity of any neurologic disability associated with the service-connected lumbar spine disability.  The examiner should review the claims folder and indicate that such a review was completed.  All indicated testing, including EMG testing, should be conducted.  

The examiner is asked to describe any objective neurological abnormalities, either motor or sensory.  

The examiner should report all neurologic impairment resulting from the service-connected lumbar spine disability.  The examiner should describe whether such abnormalities cause complete or incomplete paralysis, neuritis or neuralgia of any nerve.  If there is incomplete paralysis, neuritis, or neuralgia of any nerve, the examiner should identify the nerve affected and describe such paralysis as mild, moderate, moderately severe, or severe.

In terms of sciatic nerve impairment, the examiner should also stated whether the foot dangles and drops, whether there is active movement possible of the muscles below the knee or whether flexion of the knee is weakened or lost.  

The examiner should comment as to whether there is marked muscle atrophy.  

If there is neurologic impairment that is not related to the service-connected lumbar spine disability, the examiner should so report.  The rationale for all opinions expressed should also be provided.

2.  The agency of original jurisdiction should review the examination report to ensure that it contains the information, opinions, and rationales requested in this remand.

3.  If any benefit for which there is a perfected appeal remains denied, issue a supplemental statement of the case, before returning the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that his cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655 (2011).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2011).



______________________________________________
Cheryl L. Mason
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


